              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 LAURA GUIDO, now by marriage                         No. 4:16-CV-02390
 Laura Baker,
                                                      (Judge Brann)
              Plaintiff,
       v.                                             (Magistrate Judge Cohn)

 NANCY BERRYHILL,
 Acting Commissioner of Social
 Security,
           Defendant.

                                       ORDER

                                    April 30, 2019

      Plaintiff filed the instant action on December 1, 2016, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.

      On March 28, 2019, Magistrate Judge Gerald B. Cohn, to whom this matter

is jointly assigned, issued a thorough report and recommendation recommending

that the decision of the Commissioner be vacated and the matter remanded.

      No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Regardless of
whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.

      Because I write solely for the parties, I will not restate the facts, but will

instead adopt their recitation as set forth by the magistrate judge. I have conducted

a de novo review here and found no error.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Magistrate Judge Gerald B. Cohn’s March 28, 2019 Report and

             Recommendation, ECF No. 13, is ADOPTED in full.

      2.     The decision of the Commissioner of Social Security is VACATED

             and REMANDED.

      3.     Final Judgment is entered in favor of Plaintiff and against Defendant

             pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. §

             405(g).

      4.     The Clerk is directed to close the case file.

                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                         -2-
